Case: 3:19-cv-00008-WHR Doc #: 51 Filed: 08/16/21 Page: 1 of 15 PAGEID #: 797



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


 JUSTIN BAUGHMAN,etal.,
              Plaintiffs,
                                               Case No. 3:19-cv-0008
        V.
                                              JUDGE WALTER H. RICE
 KTH PARTS INDUSTRIES, INC.,
              Defendant.




       DECISION AND ENTRY SUSTAINING IN PART AND OVERRULING
       IN PART PLAINTIFFS' PRE-DISCOVERY MOTION FOR
       CONDITIONAL CLASS CERTIFICATION AND COURT SUPERVISED
       NOTICE TO POTENTIAL OPT-IN PLAINTIFFS PURSUANT TO 29
       U.S.C. § 216(b)(DOC.#27); COUNSEL TO JOINTLY CONFER AND
       SUBMIT REVISED NOTICE WITHIN SEVEN DAYS OF THIS
       DECISION AND ENTRY; DEFENDANT TO PROVIDE PLAINTIFFS'
       COUNSEL INFORMATION AND A LIST AS SET FORTH HEREIN OF
       PUTATIVE CLASS MEMBERS WITHIN 14 DAYS FROM DATE OF
       FILING OF THIS DECISION AND ENTRY




      Plaintiffs, Justin Baughman ("Baughman")and Austin Fields ("Fields"), on

behalf of themselves and others similarly situated (collectively, "Plaintiffs"), filed

a First Amended Collective and Class Action Complaint, Doc.#26, naming their

former employer, KTH Parts Industries, Inc.("KTH" or "the Company"), as

Defendant. They allege federal and state violations under the Fair Labor

Standards Act("FLSA"), 29 U.S.C. §§201, et seq.; the Ohio Minimum Fair Wage

Standards Act("the Ohio Wage Act"), Ohio Revised Code §§4111.03 and 4111.08;

the Ohio Prompt Pay Act("OPPA"), Ohio Revised Code § 4113.15; and Ohio's
Case: 3:19-cv-00008-WHR Doc #: 51 Filed: 08/16/21 Page: 2 of 15 PAGEID #: 798



Recordkeeping laws, Ohio Rev. Code §§ 4111.08,4111.14(G) and (H)and Article II,

Section 34a of the Ohio Constitution.("Ohio's Recordkeeping laws"). Doc.#26.

       This matter is before the Court pursuant to Plaintiffs' Pre-Discovery Motion

for Conditional Class Certification and Court Supervised Notice to Potential Opt-In

Plaintiffs Pursuant to 29 U.S.C. § 216(b)("Motion" or "Motion for Conditional

Class Certification"), Doc.#27. KTH has filed a response opposing this Motion,

Doc.#34, and Plaintiffs have filed a Reply, Doc.#38.

      For the reasons set forth below,the Motion for Conditional Certification is

SUSTAINED in part and OVERRULED in part.



I. Background and Procedural History

      KTH designs, develops and manufactures automotive parts in St. Paris,

Ohio. Doc.#26, PagelD#431. Its hourly workers clock in to a timeclock system

using a personal identification code. In addition to hiring workers, which it refers

to as "associates," KTH also uses staffing agencies to supply it with temporary

workers as needed. Doc.#34, PagelD#596.

      Plaintiffs, Baughman and Fields, worked at KTH and primarily performed

duties as hourly, non-exempt employees as defined in the FLSA and the Ohio

Acts. Both have filed a Consent to Join Form. Id, PagelD#430-431. Plaintiffs refer

to all hourly, non-exempt production workers at Defendant's worksite that use the

timeclock to track their hours as "Timeclock Associates." Doc.# 27-4, PagelD#515.
Case: 3:19-cv-00008-WHR Doc #: 51 Filed: 08/16/21 Page: 3 of 15 PAGEID #: 799



       Plaintiffs' allegations in their First Amended Complaint are premised on

Defendant's policy and/or practice of only paying its Timeclock Associates for the

hours on their scheduled shift rather than the actual amount of time worked. They

contend in their Motion that conditional certification under the FLSA is

appropriate because Plaintiffs are not paid for(1) donning certain employer

required personal protective equipment("PPE") before they clock in for work;^

and (2) work activities such as walking to their work stations, meeting their shift

supervisors, setting up the work lines and/or attending group meetings after they

clock in. They allege that Defendant's companywide policy of only paying them

for the hours on the scheduled shift deprives them of overtime compensation,

thus violating the FLSA requirement that employers pay their employees "at a

rate not less than one and one-half times the regular rate" for work exceeding

forty hours per week. 29 U.S.C. § 207(a)(1).

       Plaintiffs contend that Defendant's alleged policy and/or practice of only

paying for scheduled shift time and not time actually worked is supported by its

books and records. They attach Baughman's time cards to their Motion, Doc.

##27-1, 27-2 and 27-3, as well as a detailed declaration of Fields. Doc. #27-4. As

stated in Fields's declaration and as Baughman's time cards allegedly show, KTH




^ Since filing their Motion for Conditional Certification, Plaintiffs have represented that
they "intend not to proceed with their donning and doffing claims at this time." Doc.#47
PagelD#770. Accordingly,the Court will treat the donning and doffing claim as
abandoned by Plaintiffs, insofar as this motion is concerned.
Case: 3:19-cv-00008-WHR Doc #: 51 Filed: 08/16/21 Page: 4 of 15 PAGEID #: 800



does not pay its "Timeclock Associates" overtime compensation "when they and

similarly situated employees worked at least 40 hours in one or more workweeks

during their employment." Doc.#27, PagelD#456. Specifically, they argue that

KTH has a policy of "unlawful rounding" i.e., not rounding to the "nearest quarter

of an hour" as required by 29 C.F.R. § 785.48(bp for a start time. The Motion and

declaration also state that the Company "improperly rounds compensable time

worked down when employees work more than 7 minutes after the scheduled end

of their shifts." Doc.#27, PagelD#460-461; Doc.#27-4.

       Plaintiffs argue that KTH's actions of only paying employees for their

scheduled shifts, as opposed to the hours actually worked, affects a "few hundred

employees." These affected workers include all of Defendant's hourly, non-

exempt production workers in the Production Department which includes sub-

departments such as Stamping, Welding, Material Service, Quality

Assurance/Control and Technical/Maintenance as well as Office Staff and other

Timeclock Associates. Doc. #27-4, PagelD##511-518.

       The proposed FLSA Collective Class is defined as:




^ 29 § 785.48(b) reads as follows: "'Rounding' practices. It has been found that in some
industries, particularly where time clocks are used,there has been the practice for many
years of recording the employees' starting time and stopping time to the nearest 5
minutes, or to the nearest one-tenth or quarter of an hour. Presumably,this arrangement
averages out so that the employees are fully compensated for all the time they actually
work. For enforcement purposes this practice of computing working time will be
accepted, provided that it is used in such a manner that it will not result, over a period of
time, in failure to compensate the employees properly for all the time they have actually
worked."
Case: 3:19-cv-00008-WHR Doc #: 51 Filed: 08/16/21 Page: 5 of 15 PAGEID #: 801



      All current and former hourly, non-exempt production employees of
      Defendant who performed at least 40 hours of work in any workweek
      beginning January 8, 2016[,] and continuing through the date of
      judgment.

Doc. #27, PagelD#448.


II. Analysis

      A. Conditional Certification

      The FLSA requires covered employers to pay non-exempt employees not

less than the applicable minimum wage for each hour worked, and one and one-

half times the employee's regular rate of pay for each hour worked in excess of

forty hours per week. 29 U.S.C. §§ 206-207. Employers who violate these

provisions are liable for the unpaid wages, plus an additional amount as

liquidated damages, reasonable attorneys'fees and costs. 29 U.S.C. § 216(b).

Under the FLSA, a collective action may be filed by one or more employees on

behalf of themselves and other "similarly situated" employees. Id. However,

unlike a typical class action lawsuit,"[n]o employee shall be a party plaintiff to

any such action unless he gives his consent in writing to become such a party and

such consent is filed in the court in which such action is brought." id.

       The certification process in an FLSA collective action typically proceeds in

two phases with the first phase known as "conditional certification." This initial

phase is intended "only to aid in identifying similarly situated employees" and is

not a final determination that the case may proceed as a collective action." Comer

V. Wai-Mart Stores, Inc., 454 F.3d 544, 546-547 (6th Cir. 2006). "After the opt-in
 Case: 3:19-cv-00008-WHR Doc #: 51 Filed: 08/16/21 Page: 6 of 15 PAGEID #: 802



forms have been filed and discovery is complete, a defendant may file a motion

for decertification. At that point, the court examines with much stricter scrutiny

the question of whether these other employees are, in fact, similarly situated." Id.

Because the statute of limitations for an FLSA claim continues to run until written

consent is filed with the court, it is important that notice of the collective action be

given to all potential opt-in plaintiffs as soon as practicable so they can decide

whether to participate in the lawsuit. Lewis v. Huntington Natl Bank,789 F. Supp.

2d 863,867(S.D. Ohio 2011)(Marbley, J.)(mortgage loan officers entitled to

conditional nationwide class certification before defense on the merits is ripe

since time is of the essence due to statute of limitations not tolling for plaintiffs

who have failed to opt-in).

      Before authorizing the plaintiffs to send the notice, however,the Court must

first determine whether they have shown "that the employees to be notified are,

in fact[,]'similarly situated.'" Comer,454 F.Sd at 546. A "modest showing" at this

initial stage of the litigation is all that is required. Lewis,789 F. Supp.2d at 867.

While "similarly situated" is not defined in the FLSA,employees are generally

considered to be similarly situated if their "causes of action accrued in

approximately the same manner as those of the named plaintiffs." id. at 868.

"Plaintiffs can show they are similarly situated by showing that 'their claims [are]

unified by common theories of defendants' statutory violations, even if the proofs

of these theories are inevitably individualized and distinct.'" Swigartv. Fifth Third

Bank, 276 F.R.D. 210, 213(S.D. Ohio 2011)(DIott, J.)(quoting O^Brien v. Ed
 Case: 3:19-cv-00008-WHR Doc #: 51 Filed: 08/16/21 Page: 7 of 15 PAGEID #: 803



Donnelly Enters., Inc., 575 F.3d 567, 584-85 (6th Cir. 2009), abrogated on other

grounds by Campbell-Ewald Co. v. Gomez,577 U.S.I 53,136 S.Ct. 663(2016)). The

"'similarly situated' requirement is less stringent than that for joinder under Rule

20(a) or for separate trials under Rule 42(b)[,]...[and] is considerably less

stringent than the requirement of Rule 23(b)(3) that common questions

'predominateM'" Grayson v. KMart Corp.,79 F.3d 1086,1096 (11th Cir. 1996).

Application of this "fairly lenient standard ... typically results in conditional

certification." Comer,454 F.3d at 547. At no point in resolving the conditional

certification issue, however, does the Court opine on, or even consider, the merits

of plaintiffs' claims. Lacy v. ReddyElec. Co., No. 3:11-cv-52, 2011 WL 6149842, at

*7(S.D. Ohio Dec. 9,2011)(Rice, J.)(citing Creely v. HCR Manorcare, Inc., 789

F.Supp.2d 819(N.D. Ohio 2011)). If a court grants a motion for conditional

certification, the putative class members receive notice and an opportunity to opt-

in to the litigation. Factors considered in a motion for conditional class

certification include: "whether potential plaintiffs were identified; whether

affidavits of potential plaintiffs were submitted; whether evidence of a widespread

discriminatory plan was submitted, and whether as a matter of sound class

management,a manageable class exists." Lewis, 789 F. Supp. 2d at 868

(quotations and citations omitted).

      Based on the allegations of the First Amended Complaint, Plaintiffs' Motion,

the attached time cards of Baughman and Fields's declaration. Plaintiffs argue that

the putative class members "are similarly situated for purposes of Section 216(b)
 Case: 3:19-cv-00008-WHR Doc #: 51 Filed: 08/16/21 Page: 8 of 15 PAGEID #: 804



conditional certification." This is so,they contend, because they worked for the

same enterprise as defined in the FLSA, performed work "integral and

indispensable" to KTH,and were subject to the same "policy and practices" of

KTH that deprived Baughman and Fields and other Timeclock Associates of

overtime compensation. Fields's declaration details the timekeeping system

employed at KTH,the physical worksite and his ability to observe other Timeclock

Associates utilizing the Company's timeclock system. Based on his work

experience,training and discussions with other Timeclock Associates, he opines

that it is KTH's policy and practice to pay its hourly workers for their scheduled

shifts and not the actual time that they work. He estimates that there are

"hundreds of similarly situated non-exempt hourly Timeclock Associates at KTH"

who were "also subject to the timekeeping system/Rounding Policy" he described

in his declaration.


      In response to Plaintiffs' Motion for Conditional Certification, KTH argues

that Baughman and Fields, the named Plaintiffs, are not similarly-situated to the

opt-in plaintiffs and "that maintenance of the opt-in and putative class is

impracticable." It asserts that one opt-in plaintiff has claims that may be time-

barred, one was employed at KTH Leesburg Products, LLC ("KLP")^ in Alabama

and that other opt-in party plaintiffs were assigned to work at KTH and KLP

through "staffing agencies" with different timekeeping and payroll processes for


 KLP, a former defendant, was dismissed for lack of in personam jurisdiction. Doc.#24.
 Case: 3:19-cv-00008-WHR Doc #: 51 Filed: 08/16/21 Page: 9 of 15 PAGEID #: 805



the temporary workers. It also argues that one opt-in plaintiff never worked for

the Company.

       Although Defendant's arguments that certain of the opt-in plaintiffs,

including those who are temporary workers associated with the staffing company,

are not similarly situated to Plaintiffs may be correct, this is a determination that is

made at the decertification phase. Frye v. Baptist Meml Hosp., inc., 495 F.App'x

669,672(6th Cir. 2012)("[t]he lead plaintiffs bear the burden of showing that the

opt-in plaintiffs are similarly situated" at the second decertification stage). At this

initial phase, courts in this district have held that "[n]o minimum number of

similarly-situated employees is required for conditional certification." Lacy, 2011

WL 6149842, at *2; Snelling v. ATCHealthcare Serve, inc., No. 2:11-CV-00983, 2012

WL 6042839(S.D. Ohio Dec. 4,2012)(Sargus, J.)(conditional certification granted

for nurses throughout Ohio upon two declarations). Plaintiffs argue that the

Company essentially ignores the Consent to Join forms of Ruth Halfacre and

Richard Craig, Doc.#20-1 and Doc.#33-1, respectively, two former KTH

employees, and fails to explain why they are not "similarly situated" to Plaintiffs.^

As such the Company fails to overcome the "fairly lenient standard" of "similarly

situated" that the Court uses at this initial stage.




^ Although there were apparently two individuals named Richard Craig who worked for
KTH,the claim of the opting-in Richard Craig, Doc.# 33-1, is apparently not time-barred.
Doc.#38, PagelD#641.
Case: 3:19-cv-00008-WHR Doc #: 51 Filed: 08/16/21 Page: 10 of 15 PAGEID #: 806



       For the reasons set forth above,the Court finds that Plaintiffs have

sufficiently demonstrated that they are similarly situated to the putative class.

Accordingly,the Collective conditionally certified under FLSA,29 U.S.C. § 216(b),

is as follows:


       All current and former hourly, non-exempt production employees of
       Defendant who performed at least 40 hours of work in any workweek
       beginning January 8, 2016[,] and continuing through the date of
       judgment.




       B. Request for Information, Notice (Doc. 27-5) Opt-in Consent Form (Doc.
          #27-6)

              1. Request for Information

       Plaintiffs request that within 14 days of this Court's Order, Defendant

identify all potential opt-in plaintiffs by providing a list, in electronic and

importable format, of the names, positions of employment, dates of employment

and last-known mailing and email addresses of all potential opt-in plaintiffs who

worked for Defendant at any time from three years preceding the filing of the

Complaint® through the present. Although Plaintiffs' Motion originally requested

that Defendant also provide the last known telephone numbers of potential opt-in




® Although Plaintiff's Motion for Conditional Certification states that the information
should be provided for "all potential opt-in plaintiffs who worked for Defendant at any
time from three years preceding the filing of this Motion through the present," Doc.#27,
PagelD#448, Plaintiffs also request this information "of all potential opt-in plaintiffs who
worked for Defendant at any time from three years preceding the filing of the Complaint
through the present." id., PagelD#478. The Court will assume that Plaintiffs intended the
three-year period to run from January 8, 2019, the date the Complaint, Doc.#1, was filed.

                                             10
Case: 3:19-cv-00008-WHR Doc #: 51 Filed: 08/16/21 Page: 11 of 15 PAGEID #: 807



plaintiffs, Doc.#27, PagelD##456,477 and 478,following KTH's objection to this

request. Doc.#34, PagelD#592, Plaintiffs "have elected to forego their request for

the production of phone numbers here." Doc.#38, PagelD#647. Accordingly, this

request for information, without the last known telephone number of potential

opt-in plaintiffs, is sustained.

             2. Notice: 90-Day Opt-In Period, Costs and Section I

       Plaintiffs propose that a 90-day opt-in period be permitted and included in

their Notice, Doc.#27-5, and Opt-In Consent Form, Doc.#27-6. They argue that

this time period has been "regularly provided by this Court in the past" and is

necessary in this case due to a the "high possibility" of outdated email and

mailing addresses and delays in postal service due to the COVID-19 pandemic.

Defendant objects to an opt-in period of 90 days, arguing it is excessive and that

45 days is sufficient for the putative plaintiffs to consider their options and decide

whether to join in this litigation. The Court agrees with Plaintiffs and finds that the

90-day notice period is both "a standard" and an "appropriate notice period" in

this district, Myers v. Marietta Meml Hosp., No. 2:15-CV-2956, 2016 WL 11501744,

at *2(S.D. Ohio Sept. 6, 2016)(Marbley, J.)("The Court agrees with Plaintiffs that

90 days is a standard notice period and fair in this case."); Feniey v. Wood Group

Mustang, inc., 170 F. Supp. 3d 1063,1075-76(S.D. Ohio Mar. 17, 2016)(Smith, J.)

("Courts in this District have found 90 days to be an appropriate notice period on

many occasions.")(citations omitted), and is also required given the declaration



                                          11
Case: 3:19-cv-00008-WHR Doc #: 51 Filed: 08/16/21 Page: 12 of 15 PAGEID #: 808



of a national emergency due to the COVID-19 pandemic and the resulting

interruption of businesses and employment.

       KTH also argues that the following language should be added to Section III

of the proposed Notice: "You have no obligation to pay attorneys'fees to Class

Counsel unless the lawsuit prevails, though you may be responsible for paying

costs incurred during the lawsuit regardless of the outcome of the case." The

Court disagrees for two reasons. First, such language may "improperly dissuade

putative collective members from opting into the lawsuit." Brandenburg v. Cousin

Vinny's Pizza, LLC, No. 3:16-cv-516, 2017 WL 3500411, at *10(S.D. Ohio Aug. 14,

2017)(Rice, J.); Slaughter v. RMLS Hop Ohio, L.LC, No. 2:19-cv-3812, 2020 WL

1929383, at *8-9(S.D. Ohio Apr. 21,2020)(Sargus, J.)("Language informing

potential putative class members of fees and costs could unfairly dissuade

participation."). Second, because Plaintiffs' proposed Notice is silent on the

subject of costs and attorney fees. Defendant's language would create confusion,

since it does not explain to a potential plaintiff how fees for Plaintiffs' counsel are

calculated if "the lawsuit prevails"® or what is included as a "cost." Therefore, not

only would including Defendant's proposed language concerning payment of

costs potentially dissuade putative collective members from opting-in, it would




® Defendant's use of the phrase "Class Counsel" is likewise confusing, since neither the
Notice nor the Opt-in Consent Form reference "Class Counsel."


                                            12
Case: 3:19-cv-00008-WHR Doc #: 51 Filed: 08/16/21 Page: 13 of 15 PAGEID #: 809



also create unnecessary confusion as to the difference between the payment of

costs, attorney fees and how any such payment is calculated.

      Finally, although Defendant made no objection,the Court finds that a

portion of Section I of the Notice stating Plaintiffs' allegations. Doc. #27-5, is

inconsistent with Plaintiffs' representation to the Court that they "intend not to

proceed with their donning and doffing claims at this time" Doc.#47 PagelD#770.

The relevant portion of this section reads as follows:

      Plaintiffs alleged [in their First Amended Complaint]that prior to the
      scheduled start of their shifts, production employees... clock in, walk
      to workstations, meet with shift supervisors, set up lines, and attend
      a group meeting. However, Plaintiffs allege that they are only paid for
      their scheduled shifts rather than from the time they arrive at the
      worksite until they clock out.

Id., PagelD#520.

      As drafted, this language asserts that Plaintiffs should be paid from "the

time they arrive at the worksite" as opposed to when they clock in. Accordingly,

Counsel for Plaintiffs and Defendant are ordered to agree upon revised language

for this portion of Section I and to submit this new language to the Court for

approval within seven days of the filing of this Decision and Entry.

      3. Consent Form


      KTH has stated no objection to the Consent Form, Doc.# 27-6, and no

objection to sending the Notice via U.S. Mail and email.




                                           13
Case: 3:19-cv-00008-WHR Doc #: 51 Filed: 08/16/21 Page: 14 of 15 PAGEID #: 810



III. Conclusion


      For the foregoing reasons,the Court SUSTAINS in part and OVERRULES in

part Plaintiffs' Pre-Discovery Motion for Conditional Class Certification and Court

Supervised Notice to Potential Opt-In Plaintiffs Pursuant to 29 U.S.C. § 216(b),

Doc.#27. The Court ORDERS the following:

      1. The following Collective is conditionally certified: All current and former

          hourly, non-exempt production employees of Defendant who performed

          at least 40 hours of work in any workweek beginning Januarys,2016,

          and continuing through the date of judgment;

     2. Defendant shall provide to Plaintiffs' counsel, within 14 days of this

          Court's Decision and Entry, a list, in electronic and importable format, of

         the names, positions of employment, dates of employment and last-

          known mailing and email addresses of all potential opt-in plaintiffs who

          worked for Defendant at any time from three years preceding the filing

         of the Complaint through the present; and

     3. Counsel for Plaintiffs and Counsel for Defendant will submit to the Court

         for its approval, within seven days of this Decision and Entry, a revised

         Section I of the Notice, Doc #27-5, consistent with Plaintiffs' earlier

         representation to the Court that they "intend not to proceed with their

         donning and doffing claims at this time" Doc.#47 PagelD#770.

         Following Court approval, said Notice will be sent via U.S. Mail and e-

          mail to the Collective as defined in this Decision and Entry.

                                         14
Case: 3:19-cv-00008-WHR Doc #: 51 Filed: 08/16/21 Page: 15 of 15 PAGEID #: 811




                                       LS(^AAsr
      August 16, 2021                       WALTER H. RICE
                                     UNITED STATES DISTRICT JUDGE




                                       15
